Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 1 of 18. PageID #: 4




                                                                   EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 2 of 18. PageID #: 5




                                                                   EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 3 of 18. PageID #: 6




                                                                   EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 4 of 18. PageID #: 7




                                                                   EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 5 of 18. PageID #: 8




                                                                   EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 6 of 18. PageID #: 9




                                                                   EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 7 of 18. PageID #: 10




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 8 of 18. PageID #: 11




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 9 of 18. PageID #: 12




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 10 of 18. PageID #: 13




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 11 of 18. PageID #: 14




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 12 of 18. PageID #: 15




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 13 of 18. PageID #: 16




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 14 of 18. PageID #: 17




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 15 of 18. PageID #: 18




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 16 of 18. PageID #: 19




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 17 of 18. PageID #: 20




                                                                    EXHIBIT A
Case: 4:21-cv-01417-BYP Doc #: 1-1 Filed: 07/23/21 18 of 18. PageID #: 21




                                                                    EXHIBIT A
